Case 3:21-cv-00056-CSH Document1 Filed 01/15/21 Page 1 of 11

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

LILLIAN SHEMMS
Plaintiff
Vv.
SOUTHERN NEW ENGLAND
CARPENTERS ANNUITY FUND &
CONNECTICUT CARPENTERS
ANNUITY FUND
Defendant : JANUARY 15, 2021

COMPLAINT

COUNT ONE: (By the Plaintiff as against the Defendant, Southern New England
Carpenters Annuity Fund pursuant to ERISA/ Breach of Fiduciary Duty)

Parties:

1. The Plaintiff, Lillian Shemms is an individual who resides in Torrington,
Connecticut. The Plaintiff was previously married to Timothy Arnold and at
all times relevant to this complaint, she was known as Lillian Arnold.

2. The Defendant, Southern New England Carpenters Annuity Fund, has a
business address located at 10 Broadway, Hamden, Connecticut.

3. At all time material hereto, pursuant to the Employee Retirement Income
Security Act, (ERISA) Timothy Arnold was a participant in the Southern

New England Carpenters Annuity Fund (hereinafter, “Plan”).
Case 3:21-cv-00056-CSH Document1 Filed 01/15/21 Page 2 of 11

JURISDICTION AND VENUE:

4. This Court has jurisdiction in this matter pursuant to 29 U.S.C. 1003(a)(1).

5. At all times material hereto, Plaintiff is a beneficiary of the Plan pursuant to
29 U.S.C. 1002(8).

6. This Court has jurisdiction over the Defendant in that it conducting business
in the State of Connecticut that is subject to the requirements of E.R.I.S.A.

7. The Plaintiff seeks relief pursuant to 29 USC. Section 1132 as she is a
beneficiary within the meaning of the Plan and E.R.1.S.A.

GENERAL ALLEGATIONS:

8. On or about January of 2018, Timothy Arnold obtained an application from
the Defendant to receive his annuity that was being administered by the
Defendant in a lump sum payout.

9. The form obtained from the Defendant required a spousal consent form
(hereinafter, “form’) to be signed by Timothy Arnold’s wife, the Plaintiff
herein.

10. The form required a waiver of the Plaintiff's right to a joint and survivor
annuity option.

11.The signature on the form prepared by the Defendant and submitted by
Timothy Arnold was witnessed by a notary public; however, the notary did

not attach a notarial certificate or jurat as required by statute.
Case 3:21-cv-00056-CSH Document1 Filed 01/15/21 Page 3 of 11

12. The spousal consent form was not signed by the Plaintiff, nor was it
notarized properly as required by statute.

13. The form itself did not provide a space to insert the name of the person
whose signature was being notarized.

14. Hajaj Odimeh, the notary whose signature and seal appeared on the form
only witnessed the signature of Timothy Arnold, not the Plaintiff.

15.At the same that this form was provided by the Defendant to Timothy
Arnold, the Defendant had other retirement forms that required spousal
consent forms to be executed that did require the name of the spouse to be
printed on the form to properly identify the person signing the same.

16. The failure to have a line on the spousal consent form to insert the name of
the plan participant spouse that was executing said document made the
form susceptible to confusion, fraud and/or forgery.

17. The signature on the form of the line titled “signature of participant’s
spouse” on Timothy Arnold’s application to obtain a lump sum payment of
the annuity is not that of the Plaintiffs, instead, it is a forgery.

18. The Defendant, prior to paying out the lump sum to Timothy Arnold, had the
obligation to inquire as to the identity of the “signature of participant’s

spouse” as it was impossible to determine whose signature was affixed;
Case 3:21-cv-00056-CSH Document1 Filed 01/15/21 Page 4 of 11

and therefore, it should not have relied or acted upon the consent form
submitted by Timothy Arnold.

19. The Defendant owed the Plaintiff fiduciary duties pursuant to 29 U.S.C.
1104.

20.At all times material hereto, the Defendant was required to comply with the
requirements of 29 U.S.C. 1055 prior to converting the joint and survivor
annuity into a lump sum payment.

21.On or about January 25, 2018, the Defendant distributed the lump sum
annuity proceeds to Timothy Arnold.

22.At the time of distribution, the annuity was valued at approximately
$294,258.67.

23. Since the Plaintiff did not execute a valid waiver of the joint and survivor
annuity, the Defendant still owes her the same duty to provide benefits that
it owed to her prior to the payout on January 25, 2018.

24. The Defendant, its agents, servants and/or employees breached its

fiduciary obligations to the Plaintiff in one or more of the following ways:
Case 3:21-cv-00056-CSH Document1 Filed 01/15/21 Page 5 of 11

DEMAND:

It provided Timothy Arnold with a form that it knew or should have
known was susceptible to forgery and/or improper notarization in that
it did not contain a notarial certificate or a jurat to identify the name
and relationship of the person signing the Form to the plan
participant;

It accepted the subject spousal consent form although the notary did
not attach a notarial certificate or jurat stating the name of the person
that signed the spousal consent form;

It relied on the subject spousal consent form when it was apparent
from its face that it was impossible to determine the identity of the

person that signed the document;

. It failed to investigate and/or inquire as to the identity of the person

that signed the spousal consent form prior to distributing the funds;
It was indifferent to the rights of the Plaintiff in that it knew or should
have known under the circumstances that the Plaintiff did not sign
the spousal consent form;

It failed to properly investigate the Plaintiffs claim when it became

aware that the form was a forgery.
Case 3:21-cv-00056-CSH Document1 Filed 01/15/21 Page 6 of 11

25. The Plaintiff demands monetary damages, attorneys’ fees and in the
alternative, a declaration and clarification of her rights under the Plan
pursuant to 29 USC. Section 1132(a)

26. The Plaintiff demands such other equitable reliefs as the Court may
determine.

COUNT TWO: (By the Plaintiff as against the Defendant, Connecticut Carpenters
Annuity Fund)

Parties:

1. The Plaintiff, Lillian Shemms is an individual who resides in Torrington,
Connecticut. The Plaintiff was previously married to Timothy Arnold and at
all times relevant to this complaint, she was known as Lillian Arnold.

2. The Defendant, Southern New England Carpenters Annuity Fund, has a
business address located at 10 Broadway, Hamden, Connecticut.

3. At all time material hereto, pursuant to the Employee Retirement Income
Security Act, (ERISA) Timothy Arnold was a participant in the Connecticut
Carpenters Annuity Fund (hereinafter, “Plan”).

JURISDICTION AND VENUE:
4. This Court has jurisdiction in this matter pursuant to 29 U.S.C. 1003(a)(1).
5. At all times material hereto, Plaintiff is a beneficiary of the Plan pursuant to

29 U.S.C. 1002(8).
Case 3:21-cv-00056-CSH Document1 Filed 01/15/21 Page 7 of 11

6. This Court has jurisdiction over the Defendant in that it conducting business
in the State of Connecticut that is subject to the requirements of E.R.1.S.A.

7. The Plaintiff seeks relief pursuant to 29 USC. Section 1132 as she is a
beneficiary within the meaning of the Plan and E.R.1.S.A.

GENERAL ALLEGATIONS:

8. On or about January of 2018, Timothy Arnold obtained an application from
the Defendant to receive his annuity that was being administered by the
Defendant in a lump sum payout.

9. The form obtained from the Defendant required a spousal consent form
(hereinafter, “form’) to be signed by Timothy Arnold’s wife, the Plaintiff
herein.

10. The form required a waiver of the Plaintiff's right to a joint and survivor
annuity option.

11. The signature on the form prepared by the Defendant and submitted by
Timothy Arnold was witnessed by a notary public; however, the notary did
not attach a notarial certificate or jurat as required by statute.

12. The spousal consent form was not signed by the Plaintiff, nor was it
notarized properly as required by statute.

13. The form itself did not provide a space to insert the name of the person

whose signature was being notarized.
Case 3:21-cv-00056-CSH Document1 Filed 01/15/21 Page 8 of 11

14. Hajaj Odimeh, the notary whose signature and seal appeared on the form
only witnessed the signature of Timothy Arnold, not the Plaintiff.

15.At the same that this form was provided by the Defendant to Timothy
Arnold, the Defendant had other retirement forms that required spousal
consent forms to be executed that did require the name of the spouse to be
printed on the form to properly identify the person signing the same.

16. The failure to have a line on the spousal consent form to insert the name of
the plan participant spouse that was executing said document made the
form susceptible to confusion, fraud and/or forgery.

17. The signature on the form of the line titled “signature of participant’s
spouse” on Timothy Arnold’s application to obtain a lump sum payment of
the annuity is not that of the Plaintiff's, instead, it is a forgery.

18. The Defendant, prior to paying out the lump sum to Timothy Arnold, had the
obligation to inquire as to the identity of the “signature of participant’s
spouse” as it was impossible to determine whose signature was affixed;
and therefore, it should not have relied or acted upon the consent form
submitted by Timothy Arnold.

19. The Defendant owed the Plaintiff fiduciary duties pursuant to 29 U.S.C.

1104.
Case 3:21-cv-00056-CSH Document1 Filed 01/15/21 Page 9 of 11

20.At all times material hereto, the Defendant was required to comply with the
requirements of 29 U.S.C. 1055 prior to converting the joint and survivor
annuity into a lump sum payment.

21.On or about January 25, 2018, the Defendant distributed the lump sum
annuity proceeds to Timothy Arnold.

22.At the time of distribution, the annuity was valued at approximately
$294,258.67.

23. Since the Plaintiff did not execute a valid waiver of the joint and survivor
annuity, the Defendant still owes her the same duty to provide benefits that
it owed to her prior to the payout on January 25, 2018.

24. The Defendant, its agents, servants and/or employees breached its
fiduciary obligations to the Plaintiff in one or more of the following ways:

a. It provided Timothy Arnold with a form that it knew or should have
known was susceptible to forgery and/or improper notarization in that
it did not contain a notarial certificate or a jurat to identify the name
and relationship of the person signing the Form to the plan
participant;

b. It accepted the subject spousal consent form although the notary did
not attach a notarial certificate or jurat stating the name of the person

that signed the spousal consent form;
Case 3:21-cv-00056-CSH Document1 Filed 01/15/21 Page 10 of 11

c. It relied on the subject spousal consent form when it was apparent
from its face that it was impossible to determine the identity of the
person that signed the document;

d. It failed to investigate and/or inquire as to the identity of the person
that signed the spousal consent form prior to distributing the funds;

e. It was indifferent to the rights of the Plaintiff in that it knew or should
have known under the circumstances that the Plaintiff did not sign
the spousal consent form;

f. It failed to properly investigate the Plaintiffs claim when it became
aware that the form was a forgery.

DEMAND:

25. The Plaintiff demands monetary damages, attorneys’ fees and in the
alternative, a declaration and clarification of her rights under the Plan
pursuant to 29 USC. Section 1132(a)

26. The Plaintiff demands such other equitable reliefs as the Court may

determine.

Date: January 15, 2020
Case 3:21-cv-00056-CSH Document1 Filed 01/15/21 Page 11 of11

THE PLAINTIFF,
LILLIAN SHEMMS

[/A—™

Ryan M. Henry

Allingham, Readyoff & Henry, LLC
54 Bridge Street

New Milford, CT 06776
860-350-5454
RHenry@allinghamlaw.com
Federal Bar No. CT 27175
